United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1494
Issued: November 2, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 26, 2017 appellant filed a timely appeal from a May 18, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a left knee injury due
to the accepted January 18, 2017 employment incident.
FACTUAL HISTORY
On February 4, 2017 appellant, then a 34-year-old mail handler assistant, filed a
traumatic injury claim (Form CA-1) alleging that she sustained a left knee injury on
January 18, 2017. She indicated that she felt a pop in her left knee while she was splitting mail
1

5 U.S.C. § 8101 et seq.

on that date.2 Appellant stopped work on February 11, 2017 and received continuation of pay
beginning on that date.
In a February 10, 2017 report, Dr. Robert M. Hartley, an attending Board-certified
internist and rheumatologist, indicated that appellant presented with knee pain on that date. He
listed her vital signs and ordered a magnetic resonance imaging (MRI) scan of her left knee.
In a February 10, 2014 duty status report (Form CA-17), Dr. Hartley listed the date of
injury as January 18, 2017 and the mechanism of injury as “left knee popped while splitting
mail.” He listed the clinical findings as acute pain and contracture of the left knee and diagnosed
acute left knee pain due to injury. Dr. Hartley indicated that appellant could not return to her
regular work.
A February 18, 2017 MRI scan of appellant’s left knee contained an impression of large
unstable osteochondral defect of the lateral aspect of the central/posterior weightbearing aspect
of the medial femoral condyle.
Appellant also submitted a February 22, 2017 report in which Courtney Van Arsdale, an
attending physician assistant, discussed her left knee condition. In reports dated February 28 and
March 8, 2017, Eric Getkin, an attending physical therapist, detailed the physical therapy
sessions appellant underwent for her left knee condition on those dates.
In a March 22, 2017 letter, OWCP requested that appellant submit additional medical
evidence in support of her claim, including a physician’s opinion supported by a medical
explanation as to whether and specifically how the alleged work incident on January 18, 2017
caused or aggravated a medical condition. It asked appellant to complete and return a claim
development questionnaire which posed questions about how the claimed injury occurred and
why she delayed in reporting it to the employing establishment.
On April 10, 2017 OWCP received appellant’s responses to the questionnaire sent on
March 22, 2017. Appellant indicated that the task of splitting mail she performed on January 18,
2017 involved scanning and sorting sacks and trays of mail. She explained that the task required
kneeling and walking back and forth while carrying mail, and indicated that she felt a pop in her
left knee when she was walking and carrying a tray of mail on January 18, 2017. Appellant
noted that she did not immediately report the January 18, 2017 injury because it initially was not
severe in nature and she felt that it could be addressed through home treatment and wearing a
knee brace. She noted that she reported the claimed injury after her left knee became swollen.
In a February 22, 2017 attending physician’s report (Form CA-20), Dr. Andreas Gomoll,
an attending Board-certified orthopedic surgeon, listed the date of injury as January 18, 2017 and
diagnosed osteochondral defect of the left knee. He checked a box marked “Yes” in response to
a question regarding whether the diagnosed condition was caused or aggravated by an
employment activity. Dr. Gomoll indicated that appellant was totally disabled from February 22,
2017 until an undetermined date.
2

Appellant submitted a February 4, 2017 statement in which she provided a similar account of her claimed
January 18, 2017 employment injury.

2

In several reports dated between March 13 and May 1, 2017, Michelle Marino, an
attending physical therapist, detailed physical therapy sessions appellant underwent for her left
knee condition.
In a May 18, 2017 decision, OWCP denied appellant’s claim for a January 18, 2017
employment injury. It accepted the employment incident, in the form of performing mail sorting
duties, including walking while carrying mail on January 18, 2017, but found that appellant did
not submit sufficient medical evidence to establish a diagnosed medical condition causally
related to the accepted employment incident.
LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including that an injury was sustained in the performance of duty as alleged and that
any specific condition or disability claimed is causally related to the employment injury.4
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that is
alleged to have occurred.5 The second component is whether the employment incident caused a
personal injury.6 An employee may establish that an injury occurred in the performance of duty
as alleged, but fail to establish that the disability or specific condition for which compensation is
being claimed is causally related to the injury.7
Certain health care providers such as physician assistants, nurse practitioners, physical
therapists, and social workers are not considered “physician[s]” as defined under FECA.8
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.9
3

See supra note 1.

4

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. Robert G. Morris, 48 ECAB 238 (1996). A physician’s
opinion on whether there is causal relationship between the diagnosed condition and the implicated employment
factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB 345,
352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of medical
certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.
7

Shirley A. Temple, 48 ECAB 404, 407 (1997).

8

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

9

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006).

3

ANALYSIS
Appellant alleged that on January 18, 2017 she sustained a left knee injury at work. She
indicated that she felt a pop in her left knee while she was sorting mail on that date. In a May 18,
2017 decision, OWCP denied appellant’s claim for a January 18, 2017 employment injury. It
accepted the occurrence of an employment incident on January 18, 2017, in the form of
performing mail sorting duties, including walking while carrying mail, but found that appellant
did not submit sufficient medical evidence to establish that she sustained a diagnosed medical
condition causally related to the accepted employment incident.
The Board finds that appellant has not met her burden of proof to establish a left knee
injury causally related to the accepted employment incident.
Appellant submitted a February 10, 2014 duty status report in which Dr. Hartley, an
attending physician, listed the date of injury as January 18, 2017 and the mechanism of injury as
“left knee popped while splitting mail.” Dr. Hartley listed the clinical findings as acute pain and
contracture of the left knee diagnosed acute left knee pain. He indicated that appellant could not
return to her regular work. The Board finds that this report is of limited probative value on the
issue of causation because Dr. Hartley did not provide adequate medical rationale in support of
his conclusion. Dr. Hartley did not describe the January 18, 2017 employment incident in any
detail or provide a comprehensive description of appellant’s left knee condition, nor did he explain
how the January 18, 2017 employment incident caused or aggravated appellant’s left knee
condition. The Board has held that a medical report is of limited probative value on the issue of
causal relationship if it contains a conclusion regarding causal relationship which is unsupported
by medical rationale.10
In a February 22, 2017 Form CA-20, Dr. Gomoll, an attending physician, listed the date
of injury as January 18, 2017 and diagnosed osteochondral defect of the left knee.11 He checked
a box marked “Yes” in response to a question regarding whether the diagnosed condition was
caused or aggravated by an employment activity.12 The Board has held that when a physician’s
opinion on causal relationship consists only of checking “Yes” to a form question, without more by
the way of medical rationale, that opinion has little probative value and is insufficient to establish
causal relationship.13 Appellant’s burden of proof includes the necessity of furnishing an
affirmative opinion from a physician who supports his or her conclusion with sound medical
reasoning.14 As Dr. Gomoll did no more than check “Yes” to a form question, his opinion on
causal relationship is of little probative value and is insufficient to discharge appellant’s burden of
proof. He did not describe the January 18, 2017 employment incident in any detail or explain how
10

C.M., Docket No. 14-88 (issued April 18, 2014).

11

The record contains a February 18, 2017 MRI scan of appellant’s left knee which showed a large unstable
osteochondral defect of the lateral aspect of the central/posterior weightbearing aspect of the medial femoral
condyle.
12

Dr. Gomoll indicated that appellant was totally disabled from February 22, 2017 until an undetermined date.

13

Lillian M. Jones, 34 ECAB 379, 381 (1982).

14

Id.

4

it would have been competent to cause or aggravate the observed left knee osteochondral defect.
Dr. Gomoll’s report is of limited probative value on the relevant issue of this case because he did
not provide medical rationale explaining how the January 18, 2017 employment incident could
have caused or aggravated this left knee osteochondral defect.15
In a February 22, 2017 report, Ms. Van Arsdale, an attending physician assistant,
discussed appellant’s left knee condition. In several reports dated between February and
May 2017, Mr. Getkin and Ms. Marino, attending physical therapists, detailed physical therapy
sessions appellant underwent for her left knee condition. The Board notes that these reports are
of no probative value with respect to appellant’s claim for a January 18, 2017 employment injury
because physician assistants16 and physical therapists17 are not considered physicians under
FECA and their reports do not constitute probative medical evidence.18
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left knee
injury due to the accepted January 18, 2017 employment incident.

15

Y.D., Docket No. 16-1896 (issued February 10, 2017); D.R., Docket No. 16-0528 (issued August 24, 2016).

16

N.L., Docket No. 17-1202 (issued August 25, 2017) (physician assistants are not considered physicians under
FECA).
17

S.T., Docket No. 17-0913 (issued June 23, 2017) (physical therapists are not considered physicians under
FECA).
18

On appeal appellant contends that an attending physician advised her that all relevant medical evidence had
been submitted to the record. The Board notes that it has explained why the submitted medical evidence is not
sufficient to establish appellant’s claim for a January 18, 2017 employment injury.

5

ORDER
IT IS HEREBY ORDERED THAT the May 18, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 2, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

